Citation Nr: 1418705	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-04 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed left knee disorder.

2.  Entitlement to service connection for a claimed left thigh condition, to include as secondary to a left knee disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from January 1998 until July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, May 2011 and October 2011 rating decisions  by the RO.

In the present case, a new Form 21-526 claiming service connection for the left knee was received within the one year period prior to the January 2010 decision becoming final.  This claim included additional lay statements as to the nature of the inservice injury and reported treatment at VA facilities.  

In such situations, the rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim. 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

On his June 2012 Appeals to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  

This hearing was scheduled for October 29, 2012; however, the Veteran failed to report for that hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Virtual VA and VBMS files have been reviewed.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

As an initial matter, there appears to be a pending claim that has not yet been addressed in this case.  

The RO denied the claim of service connection for a left thigh condition in an October 2011 rating decision.  In a June 2012 statement, the representative noted that the "claimant [took] exception to the AOJ decision of January 15, 2010 and October 3, 2011."  

The claims file does not contain any Statement of the Case (SOC) for this issue and therefore a remand is required as to this matter pending on appeal. See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Concerning the claim for the left knee disorder, the record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits, in part, based on a left knee disability.  Therefore, a search for the complete file from the SSA should be undertaken.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board is also of the opinion that a VA examination is necessary to determine the nature and likely etiology of the claimed left knee disorder as the Veteran has credibly described suffering an injury in service and having continuous pain thereafter.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, copies of any updated VA treatment records should be obtained. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to issue a Statement of the Case that addresses the matter of service connection for a left thigh condition, to include on a secondary basis. 

The Veteran should be notified that this matter will be returned to the Board for the purpose of appellate disposition only if he files a timely and adequate Substantive Appeal following the issuance of the Statement of the Case.

2. The AOJ should ask the Veteran to identify all sources of treatment that he has received for the claimed left knee disability, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  

Updated treatment records from the VA Health Care System from May 2011 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3. The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the SSA decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

4. After any records requested above have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left knee disability.  

All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee disability had its clinical onset during the Veteran's active service or otherwise was related to a documented event or incident of that period of active service?  

The examiner must comment upon the lay report of an injury while trying to change a car door and overuse from prolonged squatting, kneeling and standing while performing auto body work during service.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

5. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


